Cite as 2015 Ark. App. 133

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-14-541


                                                  Opinion Delivered   FEBRUARY 25, 2015

KENNETH JOHN STONE                                APPEAL FROM THE SEBASTIAN
                               APPELLANT          COUNTY CIRCUIT COURT,
                                                  GREENWOOD DISTRICT
V.                                                [NO. CR-12-189]

                                                  HONORABLE STEPHEN TABOR,
STATE OF ARKANSAS                                 JUDGE
                                  APPELLEE
                                                  AFFIRMED



                             KENNETH S. HIXSON, Judge


       Appellant Kenneth John Stone appeals his conviction for second-degree domestic

battery of his eleven-year-old son SS, following a jury trial in Sebastian County Circuit Court.

Appellant was sentenced to three years in prison and a $5000 fine. On appeal, appellant

challenges the sufficiency of the State’s evidence that he acted “knowingly” in causing bruises

to his son’s thigh when he bit his son. Because the sufficiency of the evidence is not

preserved for review, we affirm without reaching the merits of his argument.

       As charged, in order to convict appellant of second-degree domestic battery, the State

was required to prove that appellant knowingly caused physical injury to a family member he

knew to be twelve years of age or younger. Ark. Code Ann. § 5-26-304(a)(4) (Repl. 2013).

The method to challenge the sufficiency of the evidence at a criminal jury trial is by a motion

for directed verdict. See Bennett v. State, 308 Ark. 393, 825 S.W.2d 560 (1992). According
                                 Cite as 2015 Ark. App. 133

to Arkansas Rule of Criminal Procedure 33.1, if a motion for directed verdict is to be made

in a jury trial, it must be made at the close of the State’s evidence and at the close of all the

evidence. Rule 33.1(a) requires that a motion for directed verdict “state the specific grounds

therefor.” Failure to comply with the time and manner requirements of Rule 33.1(a) will

constitute a waiver of any question pertaining to the sufficiency of the evidence to support

the verdict. Ark. R. Crim. P. 33.1(c). Rule 33.1(c) recites that a directed-verdict motion

that merely states that the evidence is insufficient does not preserve the issue for appellate

review. Breeden v. State, 2013 Ark. 145, 427 S.W.3d 5. A general motion will not suffice;

the motion must specifically advise the trial court as to how the evidence was deficient.

Gillard v. State, 372 Ark. 98, 270 S.W.3d 836 (2008). The rationale behind this rule is that

when specific grounds are stated and the absent proof is pinpointed, the circuit court can

either grant the motion, or, if justice requires, allow the State to reopen its case and supply

the missing proof. Pinell v. State, 364 Ark. 353, 219 S.W.3d 168 (2005). Without a trial

court ruling on a specific motion, there is nothing for our court to review. Maxwell v. State,

373 Ark. 553, 285 S.W.3d 195 (2008). Our supreme court has held that Rule 33.1 is to be

strictly construed. Carey v. State, 365 Ark. 379, 230 S.W.3d 553 (2006).

       Here, the entirety of appellant’s attorney’s motion for directed verdict was as follows:

       Your Honor, we’ll move for a directed verdict of acquittal. I did see a picture that
       does show a bruise on there, and I did hear testimony that the Defendant caused that.
       We would move for a directed verdict of acquittal, nevertheless.

Nowhere did appellant pinpoint what element of the offense the State failed to prove, and

nowhere did appellant challenge the State’s evidence to support his “knowing” intent.


                                               2
                                Cite as 2015 Ark. App. 133

Accordingly, his sufficiency argument is not preserved for appellate review. Bradley v. State,

2013 Ark. 58, 426 S.W.3d 363; Brown v. State, 374 Ark. 324, 287 S.W.3d 587 (2008).

       We affirm appellant’s conviction for second-degree domestic battery.

       ABRAMSON and HOOFMAN, JJ., agree.

       David L. Dunagin, for appellant.

       Dustin McDaniel, Att’y Gen., by: Ashley Priest, Ass’t Att’y Gen., for appellee.




                                              3